IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


TONI BRACKEN, ADMINISTRATRIX OF : No. 8 WAL 2015
THE ESTATE OF WILLIAM BRACKEN, :
DECEASED                          :
                                  : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court
          v.                      :
                                  :
                                  :
BURCHICK CONSTRUCTION             :
COMPANY, INC., PATENT             :
CONSTRUCTION COMPANY AND          :
HARSCO CORPORATION.               :
                                  :
                                  :
PETITION OF: KUSLER MASONRY, INC. :


                                    ORDER


PER CURIAM

     AND NOW, this 29th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.